DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
This action is responsive to the following communications: the application filed August 21, 2020 and the Information Disclosure Statement (IDS) filed March 7, 2022.

Claims 1-20 are pending in the application.  Claims 1 and 17 are independent claims.

Information Disclosure Statement
Acknowledgement is made of Applicant’s IDS submitted on March 7, 2022.  The IDS submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 12 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 12, claim 12 recites the limitation “dimension less than 50 µm, less than 20 µm, or less than 10 µm.”   A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitation “less than 50 µm”, and the claim also recites “less than 20 µm, or less than 10 µm “which are the narrower statements of the range/limitation. . The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  In the interest of compact prosecution, the limitation “dimension less than 50 µm, less than 20 µm, or less than 10 µm” has been interpreted as “dimension less than 50 µm.”  However, correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-7, 9-14, 16-18, and 20 are rejected under 35 U.S.C. 102(a)(2) as anticipated by U.S. Published Patent Application No. 20210399171 A1 to Sung (referred to hereafter as “Sung”).

Regarding claim 1, Sung teaches a micro-light emitting diode {Figure 13; “semiconductor [device 1300]…can be similar to the semiconductor device 1000 shown in FIG. 10 except for the trenches…1306…” (paragraph [0190]); thus descriptions of the corresponding elements in Figure 10 (such as the description of Figure 10 “passivating insulator layer” 1008 that corresponds to Figure 13 layer 1308) are used for the Figure 13 embodiment} comprising: a substrate {1301}; a mesa structure {“mesa” (paragraph [0150]} including a plurality of semiconductor layers {1302, 1303, 1304} formed on the substrate, the mesa structure including a light emitting region {1303} configured to emit light of a first wavelength; and an insulation material layer {1308} on sidewalls of the mesa structure, the insulation material layer {1308} including: a transparent insulating material {“inorganic insulator such as silica and alumina” (paragraph [0182])}; and metal nanoparticles {1307; “metal nanoparticles 1007” (paragraph [0181])} immersed in the transparent insulating material {1308}, wherein the transparent insulating material {1308} and the metal nanoparticles {1307} are configured such that the light of the first wavelength interacts with the metal nanoparticles to cause a surface plasmon resonance on the metal nanoparticles {“surface plasmon resonance between the light generated in the active layer and the metal nanoparticles may occur. The surface plasmon may be a surface electromagnetic wave that collectively vibrates under the influence of light by free electrons existing on the surface of the metal, causing resonance in a local region at the boundary between the metal and the dielectric.” (paragraph [0133])}. Regarding claim 2 (that depends from claim 1), Sung teaches the metal nanoparticles {1307} include nanoparticles of a noble metal or copper {“silver (Ag)…or gold (Au)” (paragraph [0159])}. Regarding claim 3 (that depends from claim 1), Sung teaches the metal nanoparticles {1307} include nanospheres, nanorods, nanocages, or nanoshells {“core-shell” (paragraph [0159])}. Regarding claim 4 (that depends from claim 1), Sung teaches the metal nanoparticles have a linear dimension greater than 50 nm {“the metal nanoparticles 1007 may have a diameter of 10 nanometers to 100 nanometers” (paragraph [0159])}.Regarding claim 5 (that depends from claim 1), Sung teaches the metal nanoparticles have a linear dimension greater than 100 nm {“the metal nanoparticles 1007 may have a diameter of 10 nanometers to 100 nanometers” (paragraph [0159])}. Regarding claim 6 (that depends from claim 1), Sung teaches the metal nanoparticles {1307} are coated with a nonconductive material layer that forms shells of the metal nanoparticles {“When the metal nanoparticles 1007 have a core-shell shape, an insulating film such as silica may be implemented in a structure surrounding a sphere of metal” (paragraph [0159])}.Regarding claim 7 (that depends from claim 1), Sung teaches the transparent insulating material includes silicon oxide, silicon nitride, aluminum oxide, or silicone {“When the metal nanoparticles 1007 have a core-shell shape, an insulating film such as silica may be implemented in a structure surrounding a sphere of metal” (paragraph [0159])}.

Regarding claim 9 (that depends from claim 1), Sung teaches a transparent passivation layer {the portion of 1308 that is between the edgemost particle 1305 and the edge of 1308} between the sidewalls of the mesa structure and the insulation material layer. Regarding claim 10 (that depends from claim 9), Sung teaches the transparent passivation layer {the portion of 1308 that is between the edgemost particle 1305 and the edge of 1308} includes silicon oxide or silicon nitride {“inorganic insulator such as silica and alumina” (paragraph [0182])}. Regarding claim 11 (that depends from claim 1), Sung teaches the sidewalls of the mesa structure include vertical sidewalls, inward-tilted sidewalls, outward-tilted sidewalls, conical sidewalls, or parabolic sidewalls {Figure 13}. Regarding claim 12 (that depends from claim 1), Sung teaches the mesa structure has a lateral linear dimension less than 50 µm, less than 20 µm, or less than 10 µm {“For example, the distance between the outer surface of the center 1005a and the etching surface may be about 1 micrometer to 5 micrometers, but is not limited thereto” (paragraph [0158])}Regarding claim 13 (that depends from claim 1), Sung teaches the mesa structure includes an n-type semiconductor layer and a p-type semiconductor layer; and the light emitting region is between the n-type semiconductor layer and the p-type semiconductor layer {“a first conductivity type semiconductor layer 1002 (for example, n Type semiconductor layer) formed on the growth substrate 1001; an active layer 1003 formed on the first conductivity type semiconductor layer 1002, and a second conductivity type semiconductor layer 1004 formed on the active layer 1003 (for example, a p-type semiconductor layer” (paragraph [0142])}.Regarding claim 14 (that depends from claim 1), Sung teaches a back reflector on the mesa structure {“a reflective partition may be separately provided” (paragraph [0075])}, the back reflector including a metal contact layer {1310}. Regarding claim 16 (that depends from claim 1), Sung teaches the light of the first wavelength includes red, green, or blue light {paragraph [0077]}. Regarding claim 17, Sung teaches an array {Figure 2} of micro-light emitting diodes {Figure 13; “semiconductor [device 1300]…can be similar to the semiconductor device 1000 shown in FIG. 10 except for the trenches…1306…” (paragraph [0190]); thus descriptions of the corresponding elements in Figure 10 (such as the description of Figure 10 “passivating insulator layer” 1008 that corresponds to Figure 13 layer 1308) are used for the Figure 13 embodiment} comprising: a substrate {1301}; a plurality of mesa structures {“mesa” (paragraph [0150]} on the substrate, each mesa structure of the plurality of mesa structures including a light emitting region configured to emit light of a first wavelength; and an insulation material {130 in Figure 2/1308 in Figure 13} between the plurality of mesa structures, the insulation material including: a transparent insulating material {“inorganic insulator such as silica and alumina” (paragraph [0182])}; and metal nanoparticles {1307; “metal nanoparticles 1007” (paragraph [0181])} dispersed in the transparent insulating material, wherein the transparent insulating material {1308} and the metal nanoparticles {1307} are configured such that the light of the first wavelength interacts with the metal nanoparticles to cause a surface plasmon resonance on the metal nanoparticles {“surface plasmon resonance between the light generated in the active layer and the metal nanoparticles may occur. The surface plasmon may be a surface electromagnetic wave that collectively vibrates under the influence of light by free electrons existing on the surface of the metal, causing resonance in a local region at the boundary between the metal and the dielectric.” (paragraph [0133])}.
Regarding claim 18 (that depends from claim 17), Sung teaches the metal nanoparticles {1307} include nanoparticles of a noble metal or copper {“silver (Ag)…or gold (Au)” (paragraph [0159])}; and the metal nanoparticles include nanospheres, nanorods, nanocages, or nanoshells {“core-shell” (paragraph [0159])}. Regarding claim 20 (that depends from claim 17), Sung teaches the transparent insulating material includes silicon oxide, silicon nitride, aluminum oxide, or silicone {“When the metal nanoparticles 1007 have a core-shell shape, an insulating film such as silica may be implemented in a structure surrounding a sphere of metal” (paragraph [0159])}.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 8 and 19 are rejected under 35 U.S.C. 103 as unpatentable over Sung.
Regarding claim 8 (that depends from claim 1), although Sung does not appear to state that the insulation material layer is characterized by a scattering to total extinction ratio greater than 50% for the light of the first wavelength, it would have been obvious to one of ordinary skill to use sufficient size and amounts or metal particles in the Sung device to optimize the amount of light scattering so that the quality of light emitted could be optimized. Regarding claim 19 (that depends from claim 17), although Sung does not appear to state that the insulation material layer is characterized by a scattering to total extinction ratio greater than 50% for the light of the first wavelength, it would have been obvious to one of ordinary skill to use sufficient size and amounts or metal particles in the Sung device to optimize the amount of light scattering so that the quality of light emitted could be optimized. 
Claim 15 is rejected under 35 U.S.C. 103 as unpatentable over Sung in view of U.S. Patent No. 20210193949 to Huang et al. (referred to hereafter as “Huang”).

Regarding claim 15 (that depends from claim 1), Sung does not appear to explicitly describe a micro-lens configured to couple the light of the first wavelength out of the micro-light emitting diode.  Huang shows that it was known to include such a micro-lens “to improve the luminance of light emitted” (Huang paragraph [0004]).  It would have been obvious to one of ordinary skill in the art to combine the Huang lens with the Sung device in order to improve the luminance of the light emitted from the Sung device.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Robert K Carpenter/Primary Examiner, Art Unit 2826